TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED JANUARY 17, 2014



                                       NO. 03-13-00744-CV


                            Angula Yvonne Torrance-Bey, Appellant

                                                  v.

                                Bank of America, N.A., Appellee




    APPEAL FROM COUNTY COURT AT LAW NO. 1 OF TARRANT COUNTY
           BEFORE JUSTICES PURYEAR, GOODWIN, AND FIELD
 DISMISSED FOR WANT OF JURISDICTION -- OPINION BY JUSTICE GOODWIN


Having reviewed the record, the Court holds that the Court lacks jurisdiction over the appeal and

that the appeal is therefore subject to dismissal. Therefore, the Court dismisses the appeal for

want of jurisdiction pursuant to rule 42.3(a) of the Rules of Appellate Procedure. The appellant

shall pay all costs relating to this appeal, both in this Court and the court below.